DETAILED ACTION
The instant application having Application No. 16/432844 filed on 06/05/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-44 are allowed. The following is an examiner’s statement of reasons for allowance:

Claims 1, 14, 27, 36 are allowed over the prior arts of record because the Examiner found neither prior arts cited in its entirety, nor based on the prior arts found any motivation to combine any of the said prior art references which teach the combined claimed limitations as recited in the claims 1, 14, 27 and 36. Claims 2-13, 15-26, 28-35, 37-44 are also allowed since they depend on claims 1, 14, 27 and 36 respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark H. Rinehart can be reached on (571) 272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANG HANG YEUNG/Primary Examiner, Art Unit 2463